MEMORANDUM OPINION


No. 04-05-00728-CR

James BUTCHER,
Appellant

v.

The STATE of Texas,
Appellee

From the County Court at Law No. 6, Bexar County, Texas
Trial Court No. 871595
Honorable Philip Meyer, Judge Presiding

PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Catherine Stone, Justice
Sarah B. Duncan, Justice
 
Delivered and Filed:   November 30, 2005

DISMISSED
            Appellant has filed a motion to dismiss this appeal by withdrawing his notice of appeal.  The
motion is granted, and this appeal is dismissed.  See Tex. R. App. P. 42.2(a).
 
                                                                                    PER CURIAM
DO NOT PUBLISH